Citation Nr: 0400001	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  00-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to July 21, 1997, 
for the grant of a 20 percent rating for the residuals of a 
right clavicle fracture.

2.  Whether there was CUE in a November 1999 rating decision 
for failing to assign an effective date prior to July 21, 
1997, for the grant of a 20 percent rating for the residuals 
of a right clavicle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987, and had periods of active duty training from 
April 1987 to September 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the claims on appeal.

As a procedural matter, the Board notes that the veteran 
appealed a November 1999 rating decision which increased his 
right clavicle disability to 20 percent and assigned an 
effective date of July 21, 1997.  However, the RO erroneously 
considered the veteran's challenge of the effective date as a 
claim for clear and unmistakable error (CUE).  The Board 
finds that the veteran does not have to satisfy the high 
standard of a showing of CUE in the November 1999 rating 
decision since that decision never became final.  See Best v. 
Brown, 10 Vet. App. 322 (1997) (appellant cannot raise CUE 
with respect to a rating decision that is not final).  For 
that reason, the claim for CUE of the November 1999 rating 
decision will be dismissed.

On the other hand, it appears that the veteran may have 
intended to file a claim of CUE with respect to the Board's 
January 1997 decision to deny a rating in excess of 10 
percent for a right clavicle disorder.  If he desires to 
pursue this issue he should do so specificity under the 
provisions of 38 C.F.R. § 20.1400 et seq. (2003).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim for an earlier effective date 
and has notified him of the information and evidence 
necessary to substantiate his claim.

2.  In January 1997, the Board denied the veteran's claim for 
an increased rating for a right clavicle disability.

3.  On February 3, 1997, the Board received correspondence 
from the veteran together with a medical evaluation dated 
June 3, 1996; the Board referred the additional clinical 
evidence to the RO to see if it would support a new or 
reopened claim.

4.  By decision dated in November 1999 the Board held the 
veteran's right clavicle disability to be 20 percent 
disabling based in part on findings in the medical evaluation 
dated June 3, 1996, showing that abduction of the right 
shoulder was limited to 70 degrees.

5.  By rating decision dated in November 1999, the RO granted 
a 20 percent disability rating for the veteran's right 
clavicle disability and assigned an effective date of July 
21, 1997; the veteran filed a timely appeal from this 
decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 3, 1996, but 
no earlier, for the assignment of a 20 percent evaluation for 
the residuals of a right clavicle fracture have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2003).

2.  The issue of whether there was CUE in a November 1999 
rating decision for failing to assign an effective date prior 
to July 21, 1997, for the grant of a 20 percent rating for 
the residuals of a right clavicle disability is dismissed for 
lack of jurisdiction.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.1100, 
20.1104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran maintains that he is entitled to a 
20 percent rating for his right clavicle disability earlier 
than the currently-assigned date of July 21, 1997.


Entitlement to an Effective Date Prior to July 21, 1997

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2003) (emphasis added).  The effective date may also be the 
earliest date as of which it is "factually ascertainable" 
that an increase in disability had occurred if the claim is 
received within one year from the date of the increase.  
38 C.F.R. § 3.400 (o)(2) (2003).  Any communication or action 
indicating an intent to apply for a benefit may be considered 
an informal claim.  38 C.F.R. § 3.155 (2003).  Further, VA or 
uniformed services medical records may form the basis of an 
informal claim for increased benefits where a formal claim of 
service connection has already been allowed.  38 C.F.R. 
§ 3.157 (2003).

The threshold question is whether the veteran indicated an 
intent to file a claim for an increased rating between the 
January 1997 Board decision and the July 1997 correspondence, 
or whether it was "factually ascertainable" that an 
increase had occurred prior to July 1997 (the current 
effective date).  As noted above, any communication or action 
indicating an intent to apply for a benefit may be considered 
an informal claim.  Medical records may also be considered an 
informal claim.

In this case, the Board concludes that the veteran's 
correspondence to the Board received on February 3, 1997, 
with an attached medical evaluation dated June 3, 1996, 
constitutes a claim for an increased rating for residuals of 
a fracture of the right clavicle.  The Board informed the 
veteran that the medical evaluation would be referred to the 
RO to see if these records "would support a new or reopened 
claim."  While the June 1996 private medical records do not 
constitute an informal claim under the provisions of 
38 C.F.R. § 3.157, the receipt of these records by VA can be 
considered a claim for an increased rating.  

The Board has also considered whether there is any 
correspondence or medical evidence indicating an intent to 
file a claim prior to February 1997.  The veteran's prior 
claim was pending and not finally decided by the Board until 
the Board's decision dated January 3, 1997.  There is nothing 
in the record subsequent to this date which can be construed 
as an earlier claim for an increased rating.  Therefore, the 
Board finds that the date of claim is February 3, 1997.

The Board next must determine when entitlement to a 20 
percent rating was first shown.  As noted in the Board's 
decision of November 1999, the medical evaluation dated June 
3, 1996, contained evidence showing that abduction of the 
right shoulder was limited to 70 degrees.  The Board in the 
November 1999 decision granted the 20 percent rating based on 
evidence showing limitation of motion to the shoulder level.  

Thus, the Board has determined that the date of claim is 
February 3, 1997, and the date that it was factually 
ascertainable that an increase in disability had occurred is 
the date of the evaluation of June 3, 1996.  As noted above, 
the effective date may be the earliest date as of which it is 
"factually ascertainable" that an increase in disability 
had occurred if the claim is received within one year from 
the date of the increase.  38 C.F.R. § 3.400 (o)(2) (2003).  
Since the claim for increase was received within a year from 
June 1996 evaluation, the veteran is entitled to an effective 
date of June 3, 1996, for the assignment of the 20 percent 
rating for residuals of a fracture of his right clavicle.

In reaching this determination, the Board has given due 
consideration to the doctrine of resolving all doubt in favor 
of the veteran, which requires that if the evidence 
preponderates in favor of the veteran or is in relative 
equipoise, the claim must be allowed and that the claim may 
be denied only if the fair preponderance of the evidence is 
against the claim.  It is the judgment of the Board that the 
evidence is in favor of an effective date of June 3, 1996, 
for the grant of a 20 percent rating for a right clavicle 
disability.  However, there are no documents on file which 
would provide any argument that a higher rating should be 
assigned from an earlier time.

Finally, in reviewing the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claims, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

A review of the record reveals that, throughout the pendency 
of this appeal, the RO has fully complied with VA's re-
defined duties to assist claimants and has kept the veteran 
informed of its actions to develop the record, of the need 
for him to submit specific types of competent evidence that 
would substantiate his claim for an earlier effective date.  
By virtue of the information contained in the November 1999 
rating decision, the October 2000 statement of the case, and 
the supplemental statement of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information and evidence necessary 
to substantiate the claim.  Further, the RO notified him by 
letter dated in March 2001 of his due process rights under 
the VCAA and that he needed to submit evidence in support of 
his claim and that VA would assist him in obtaining records.  
In addition, the veteran asked and was provided with an 
opportunity to present testimony before the RO but failed to 
report for the hearing.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  As such, the Board finds that the 
record as it stands is sufficient to decide the claim and no 
additional development is needed.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied and a 
decision on the merits is not prejudicial to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim of CUE

With respect to the claim for CUE which was certified on 
appeal, the Board finds that the claim should be dismissed.  
Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2003).  Governing statutory and regulatory 
provisions require the submission, following promulgation of 
an adverse rating action and adequate notice thereof, of a 
notice of disagreement and, following issuance of a statement 
or supplemental statement of the case, a substantive or 
formal appeal, within the specific time limits established.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2003).  Thus, an appeal consists of a timely filed notice of 
disagreement, and, after a statement of the case has been 
furnished, a timely filed substantive appeal. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2003).

In the instant case, the record indicates that the Board 
found that a 20 percent disability rating was warranted for a 
right clavicle disability by decision dated in November 1999.  
The RO promulgated a rating decision, also dated in November 
1999, assigning the 20 percent rating and establishing an 
effective date of July 21, 1997.  In December 1999 
correspondence, the veteran asserted that there was CUE in 
the Board's prior decisions.  This was misconstrued as a 
claim for CUE in the RO's November 1999 decision and 
certified on appeal.  However, since the veteran did not, in 
fact, assert a claim for CUE in the RO's November 1999 
decision, that issue is not before the Board on appeal and 
will be dismissed.  Additionally, as noted in the 
introduction, the veteran does not have to satisfy the high 
standard of a showing of CUE in the November 1999 rating 
decision since that decision never became final.  See Best v. 
Brown, 10 Vet. App. 322 (1997) (appellant cannot raise CUE 
with respect to a rating decision that is not final).

The veteran also seems to assert that the Board's denial of 
the Motion for Reconsideration was subject to CUE.  However, 
the denial of the Motion to Reconsider is not a final 
decision for purposes of a CUE claim.  As noted above, if he 
desires to pursue a claim for CUE in any of the Board's 
previous decisions, he should do so with specificity directly 
to the Board under the provisions of 38 C.F.R. §§ 20.1400-
20.1411 (2003).

With respect to the VCAA, the Board finds that this appeal 
essentially turns on an application of the law to the facts, 
which are not really disputed.  In such cases, a remand for 
consideration of the claim under the provisions of the VCAA 
is of questionable utility.  See Manning v. Principi, 16 Vet. 
App. 534 (2002) (VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive).  Cf. Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA does 
not affect the issue presented of whether a federal statute 
allows the payment of interest on past-due benefits); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).


ORDER

Entitlement to an effective date of June 3, 1996, but no 
earlier, for the grant of a 20 percent rating for the 
residuals of a right clavicle fracture is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

The claim of whether there was CUE in a November 1999 rating 
decision for failing to assign an effective date prior to 
July 21, 1997, for the grant of a 20 percent rating for the 
residuals of a right clavicle disability is dismissed for 
lack of jurisdiction.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



